COMPANY CONTACT: Investor Relations Contact: Tony M. Shelby, Chief Financial Officer Linda Latman (212) 836-9609 (405) 235-4546 Lena Cati (212) 836-9611 The Equity Group Inc. FOR IMMEDIATE RELEASE LSB INDUSTRIES, INC. REPORTS RECORD RESULTS FOR THE 2 Oklahoma City, Oklahoma ... November 5, 2007... LSB Industries, Inc. (AMEX:LXU), today reported results for the third quarter and nine months ended September 30, 2007. Third Quarter 2007 Compared to Third Quarter 2006: · Net sales increased 19% to $147.6 million from $124.0 million; · Operating income rose 181% to $19.1 million from $6.8 million; · Net income increased to $18.3 million compared to $3.5 million; · After deducting preferred stock dividend requirements, net income applicable to common stock was $18.1 million, up 505% from $3.0 million; · Diluted earnings per share rose to $.77 per share from $.18. First Nine Months of 2007 Compared to First Nine Months of 2006: · Net sales increased 23% to $451.8 million from $368.2 million; · Operating income was $47.8 million, up 125% compared to $21.2 million; · Net income of $42.3 million was 231% ahead of last year’s $12.8 million. Business Overview Jack Golsen, LSB’s Chairman & CEO stated, “Our overall liquidity and capital resources, as well as our debt to equity ratio, reflect substantial improvement since the beginning of the year, as a result of cash flow from earnings and conversions of our 2006 debentures into common equity.As a result, we are meeting a key corporate objective of reducing leverage while profitably growing our business.Both our Climate Control and Chemical businesses performed well in the third quarter, producing good sales growth and even better gains in profitability.Year-to-date, our net income is at an all time high.” continued LSB Industries News ReleasePage 2 November 5, 2007 Tony Shelby, LSB’s CFO, pointed out, “LSB’s net income for the three months ended September 30, 2007 included two settlement gains in Chemical Business’ operating income totaling $4.8 million and the reversal of valuation allowances against net deferred tax assets, resulting in a deferred tax benefit of $3.2 million.The reversal of the valuation allowances is the result of our improving results, including the settlement gains, and our current expectations that it is more likely than not that we will be able to use the remaining tax net operating loss carryforwards in 2008.” The two settlement gains included: · A $3.3 million gain from settlement of pending litigation, and · A partial settlement of $1.5 million as an advance payment for an insurance recovery on a business interruption claim. Conference Call LSB’s management will host a conference call covering third quarter 2007 results on Monday, November 5, 2007 at 11:00 am ET/10:00 am CT to discuss these results and recent corporate developments.Participating in the call will be CEO, Jack E. Golsen; President and COO, Barry H. Golsen; and Executive Vice President and CFO, Tony M. Shelby.Interested parties may participate in the call by dialing 706-679-3079.Please call in ten minutes before the conference is scheduled to begin and ask for the LSB conference call. To listen to a webcast of the call, please go to the Company’s website at www.lsb-okc.com at least 15 minutes before the conference call to download and install any necessary audio software.If you are unable to listen live, the conference call webcast will be archived on the Company’s website for 90 days.We suggest listeners use Microsoft Explorer as their web browser. LSB Industries, Inc. LSB is a manufacturing, marketing and engineering company.LSB’s principal business activities consist of the manufacture and sale of commercial and residential climate control products, such as geothermal and water source heat pumps, hydronic fan coils, large custom air handlers, the manufacture and sale of chemical products for the mining, agricultural and industrial markets, and the provision of specialized engineering services and other activities.LSB Industries is included in the Russell 2000 Index and the Russell 3000 Index. # # # See Accompanying Tables LSB Industries News ReleasePage 3 November 5, 2007 LSB Industries, Inc. Financial Highlights Nine Months and Three Months Ended September 30, 2007 and 2006 (unaudited) Nine Months Three Months 2007 2006 2007 2006 (In Thousands, Except Per Share Amounts) Net sales $ 451,754 $ 368,216 $ 147,613 $ 123,968 Cost of sales 349,873 299,179 112,441 99,905 Gross profit 101,881 69,037 35,172 24,063 Selling, general and administrative expense 55,821 46,756 18,827 17,034 Provisions for losses on accounts receivable 874 599 253 317 Other expense 853 706 335 15 Other income (3,440 ) (231 ) (3,340 ) (83 ) Operating income 47,773 21,207 19,097 6,780 Interest expense 8,062 8,957 3,482 3,196 Non-operating other income, net (605 ) (565 ) (532 ) (68 ) Income from continuing operations beforeprovisions (benefits) for income taxes and equity in earnings of affiliate 40,316 12,815 16,147 3,652 Provisions (benefits) for income taxes (1,017 ) 408 (1,549 ) 208 Equity in earnings of affiliate (654 ) (611 ) (223 ) (206 ) Income from continuing operations 41,987 13,018 17,919 3,650 Net loss (income) from discontinued operations (348 ) 244 (377 ) 113 Net income 42,335 12,774 18,296 3,537 Dividend requirements and stock dividends on preferred stock exchanged in March 2007 4,971 746 - 249 Other preferred stock dividends and dividend requirements 637 909 203 302 Net income applicable to common stock $ 36,727 $ 11,119 $ 18,093 $ 2,986 Weighted average common shares: Basic 19,150 13,839 20,220 13,979 Diluted 22,990 21,058 25,072 21,346 Income (loss) per common share: Basic: Income from continuing operations $ 1.90 $ .82 $ .87 $ .22 Net income (loss) from discontinued operations .02 (.02 ) .02 (.01 ) Net income $ 1.92 $ .80 $ .89 $ .21 Diluted: Income from continuing operations $ 1.65 $ .66 $ .75 $ .19 Net income (loss) from discontinued operations .02 (.01 ) .02 (.01 ) Net income $ 1.67 $ .65 $ .77 $ .18 (See accompanying notes) LSB Industries News ReleasePage 4 November 5, 2007 LSB Industries, Inc. Notes to Unaudited Financial Highlights Nine Months and Three Months Ended September 30, 2007 and 2006 Note 1: Net income applicable to common stock is computed by adjusting net income by the amount of preferred stock dividend requirements and stock dividends.Basic income per common share is based upon net income applicable to common stock and the weighted average number of common shares outstanding during each period.Diluted income per share is based on net income applicable to common stock plus preferred stock dividend requirements on preferred stock assumed to be converted, if dilutive, and interest expense including amortization of debt issuance costs, net of income taxes, on convertible debt assumed to be converted, if dilutive, and the weighted average number of common shares and dilutive common equivalent shares outstanding, and the assumed conversion of dilutive convertible securities outstanding. Note 2: In September 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Staff Position No. AUG AIR-1 (“FSP”), accounting for planned major maintenance activities (“Turnarounds”).Effective January 1, 2007, we changed from the accrue-in-advance method which we were using to the preferred direct expensing method in accordance with the FSP.As a result of the change, net income for the nine and three months ended September 30, 2006 as presented in the Unaudited Financial Highlights has been increased $232,000 and $197,000, respectively, as a result of the retrospective application of the FSP. Note 3: At December 31, 2006, we had regular-tax net operating loss (“NOL”) carryforwards for federal income taxes of approximately $49.9 million that begin expiring in 2019.Prior to September 30, 2007, we had valuation allowances in place against the deferred tax asset arising from the NOL’s and other temporary differences. However as the result of improving financial results including the unusual settlements as mentioned above in the quarter ended September 30, 2007 and our current expectation of generating taxable income in the future, we reversed valuation allowances of approximately $3.2 million as a benefit for income taxes for the nine months and three months ended September 30, 2007. Due to the NOL carryforwards, the only provisions for income taxes for the nine and three-month periods of 2007 and 2006 were for federal alternative minimum taxes and state income taxes.We anticipate fully utilizing the NOL carryforwards in 2008 at which time, we will begin recognizing and paying federal income taxes at regular corporate tax rates. Note 4:Information about the Company’s operations in different industry segments for the nine and three months ended September 30, 2007 and 2006 is detailed on the following page. LSB Industries News ReleasePage 5 November 5, 2007 LSB INDUSTRIES, INC. Notes to Unaudited Financial Highlights Nine Months and Three Months Ended September 30, 2007 and 2006 Nine Months Three Months 2007 2006 2007 2006 (In Thousands, Except Per Share Amounts) Net sales Climate Control $ 221,464 $ 160,245 $ 75,641 $ 61,210 Chemical 222,394 201,461 69,252 60,764 Other 7,896 6,510 2,720 1,994 $ 451,754 $ 368,216 $ 147,613 $ 123,968 Gross profit: (1) Climate Control $ 65,061 $ 48,362 $ 22,433 $ 17,853 Chemcial (2) (3) 33,980 18,430 111,738 5,531 Other 2,840 2,245 1,001 679 $ 101,881 $ 69,037 $ 35,172 $ 24,063 Operating income (loss): (4) Climiate Control $ 27,875 $ 18,480 $ 9,750 $ 6,903 Chemcial (2) (3) (5) 27,123 9,019 11,477 2,393 General corporate expenses and other business operations, net (6) (7,225 ) (6,292 ) (2,130 ) (2,516 ) 47,773 21,207 19,097 6,780 Interest expense (8,062 ) (8,957 ) (3,482 ) (3,196 ) Non-operating other income (expense), net: Climate Control 2 1 - 1 Chemical 92 261 10 25 Corporate and other business operations 511 303 522 42 Benefits (provisions) for income taxes 1,017 (408 ) 1,549 (208 ) Equity in earnings of affiliate - Climate Control 654 611 223 206 Income from continuing operations $ 41,987 $ 13,018 $ 17,919 $ 3,650 LSB Industries News ReleasePage 6 November 5, 2007 LSB INDUSTRIES, INC. Notes to Unedited Financial Highlights Nine Months and Three Months Ended September 30, 2007 and 2006 (1) Gross profit by industry segment represents net sales less cost of sales.Gross profit classified as “Other” relates to the sales of industrial machinery and related components. (2) For the nine months ended September 30, 2007 and 2006, turnaround costs for the Chemical Business totaled $870,000 and $1,788,000, respectively. (3) During the nine and three months ended September 30, 2007, we recorded the realization for losses on certain nitrogen-based inventories of $407,000 and $53,000, respectively.For the same periods in 2006, we recorded the realization of losses of$1,110,000 and $328,000, respectively.During the nine and three months ended September 30, 2007, we realized insurance recoveries of $1,500,000 relating to a business interruption claim associated with the Cherokee, AL facility.During the nine and three months ended September 30, 2006, we realized insurance recoveries of $882,000 and $287,000, respectively, relating to a business interruption claim associated with the El Dorado, AR facility.The above transactions contributed to an increase in gross profit. (4) Our chief operating decision makers use operating income by industry segment for purposes of making decisions which include resource allocations and performance evaluations.Operating income by industry segment represents gross profit by industry segment less SG&A incurred by each industry segment plus other income and other expense earned/incurred by each industry segment before general corporate expenses and other business operations, net.General corporate expenses and other business operations, net, consist of unallocated portions of gross profit, SG&A, other income and other expense. (5) During the nine and three months ended September 30, 2007, we recognized income of $3,272,000 relating to a settlement of a pending litigation.During the nine months ended September 30, 2007 and 2006, we recognized impairments on long-lived assets of $250,000 and $286,000, respectively ($250,000 for the three months ended September 30, 2007). (6) The amounts included are not allocated to our Climate Control and Chemical Businesses since these items are not included in the operating results reviewed by our chief operating decision makers for purposes of making decisions as discussed above. LSB Industries News ReleasePage 7 November 5, 2007 LSB INDUSTRIES, INC. Condensed Consolidated Balance Sheets (Information at September 30, 2007 is Unaudited) September 30, 2007 December 31, 2006 (In Thousands) Assets Current assets: Cash and cash equivalents $ 40,869 $ 2,255 Restricted cash 30 2,479 Accounts receivable, net 86,869 67,571 Inventories: Finished goods 23,265 20,252 Work in process 3,136 3,205 Raw materials 20,995 21,992 Total inventories 47,396 45,449 Supplies, prepaid items and other: Prepaid insurance 842 3,443 Precious metals 10,533 6,406 Supplies 3,810 3,424 Other 2,230 1,468 Total supplies, prepaid items and other 17,415 14,741 Deferred income taxes 9,700 - Total current assets 202,279 132,495 Property, plant and equipment, net 78,696 76,404 Other assets: Noncurrent restricted cash - 1,202 Debt issuance and other debt-related costs, net 4,884 2,221 Investment in affiliate 3,398 3,314 Goodwill 1,724 1,724 Other, net 2,488 2,567 Total other assets 12,494 11,028 $ 293,469 $ 219,927 (continued on following page) LSB Industries News ReleasePage 8 November 5, 2007 LSB INDUSTRIES, INC. Condensed Consolidated Balance Sheets (Information at September 30, 2007 is Unaudited) September 30, 2007 December 31, 2006 (In Thousands) Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 40,587 $ 42,870 Short-term financing and drafts payable 133 2,986 Accrued and other liabilities 30,272 26,816 Current portion of long-term debt 2,703 11,579 Total current liabilities 73,695 84,251 Long-term debt 119,720 86,113 Noncurrent accrued and other liabilities: Deferred income taxes 6,550 - Other 6,576 5,929 13,126 5,929 Contingencies Stockholders' equity: Series B 12% cumulative, convertible preferred stock, $100 par value; 20,000 shares issued and outstanding 2,000 2,000 Series 2 $3.25 convertible, exchangeable Class C preferred stock, $50 stated value; 517,402 shares issued in 2006 - 25,870 Series D 6% cumulative, convertible Class C preferred stock, no par value; 1,000,000 shares issued 1,000 1,000 Common stock, $.10 par value; 75,000,000 shares authorized, 24,063,106 shares issued (20,215,339 in 2006) 2,406 2,022 Capital in excess of par value 120,641 79,838 Accumulated other comprehensive loss (483 ) (701 ) Accumulated deficit (20,984 ) (47,962 ) 104,580 62,067 Less treasury stock at cost: Series 2 Preferred, 18,300 shares in 2006 - 797 Common stock, 3,448,518 shares (3,447,754 in 2006) 17,652 17,636 Total stockholders' equity 86,928 43,634 $ 293,469 $ 219,927
